Case: 4:17-cv-02455-CDP Doc. #: 144 Filed: 04/04/19 Page: 1 of 2 PageID #: 3094



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  MALEEHA AHMAD, et al.,               )
                                       )
        Plaintiffs,                    ) Case No. 4:17-cv-2455-CDP
                                       )
  v.                                   )
                                       )
  CITY OF ST. LOUIS,                   )
                                       )

       MOTION FOR LEAVE TO FILE REDACTED DEPOSITION EXHIBITS

        Defendant previously filed certain exhibits in support

  of its Motion to Dissolve Preliminary Injunction and to

  Dismiss [doc. 126], specifically Documents ECF Nos. 126-12,

  126-13, and 126-14, but inadvertently failed to redact the

  exhibits pursuant to rules of court.           The Court sealed

  those exhibits, and defendant now seeks to substitute

  properly redacted copies of said documents, consisting of

  Exhibits L, M and N to the Motion to Dissolve/Dismiss.

        WHEREFORE, defendant respectfully requests that the

  attached redacted exhibits L, M and N be filed as part of

  the record.

                                       Respectfully submitted,
                                       JULIAN L. BUSH
                                       CITY COUNSELOR

                                       /s/ Robert H. Dierker
                                       Robert H. Dierker 23671MO
                                       Associate City Counselor
                                       dierkerr@stlouis-mo.gov
                                       Brandon Laird 65564MO
Case: 4:17-cv-02455-CDP Doc. #: 144 Filed: 04/04/19 Page: 2 of 2 PageID #: 3095



                                       Associate City Counselor
                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                      2
